Department No. 1, by the Court (from the Bench):
The judgment was both rendered and entered more than a year before the appeal was taken. The appeal from the judgment, therefore, must be dismissed.
The order denying a new trial must be affirmed. • There are no specifications of the particulars in which the evidence was insufficient, and no error of law occurring at the trial was insisted on at the argument here.
At the hearing of the motion to retax costs, the facts were found by the Court below, after reading the affidavits filed by both parties. We are satisfied with that finding.
The transcript is subject to many of the objections referred to in deciding Douglas v. Fulda (54 Cal. 588.)
Appeal from judgment dismissed and orders affirmed.